ESCROW AGREEMENT

       This ESCROW AGREEMENT, effective as of the 27th day of September, 2004
(the "Effective Date") (sometimes hereinafter referred to as this "Escrow
Agreement" or this "Agreement"), by and among PARADIGM GROUP II, LLC; PARADIGM
MILLENNIUM FUND, L.P. (collectively "Paradigm"); and XFORMITY, INC., a Texas
corporation ("XFM"); and CLIFFORD L. NEUMAN, P.C. (the "Escrow Agent").
Paradigm, XFM and the Escrow Agent are hereinafter sometimes individually
referred to herein as a "party" and collectively as the "parties".

W I T N E S S E T H:

       WHEREAS

, XFM and Paradigm are affiliated parties to that certain Agreement and Plan of
Merger, dated on or about August 13, 2004 (the "Merger Agreement") (capitalized
terms having the meaning assigned to them in the Merger Agreement unless
otherwise defined herein);



       WHEREAS

, XFM and Paradigm agreed to execute and deliver the Indemnity Agreement
pursuant to which Paradigm agrees to indemnify, defend and hold harmless XFM
from any debt, obligation or liability arising from any activity pertaining to
XML-Global Technologies, Inc. arising before the Closing Date;



       WHEREAS

, to secure Paradigm's obligations under the Indemnity Agreement, XFM and
Paradigm have agreed that the 6,179,193 shares to be issued to Paradigm as
contemplated by the Merger Agreement, shall be withheld and deposited into
escrow, subject to the terms and conditions of this Agreement; and



       WHEREAS

, the Escrow Agent has agreed to act as escrow agent pursuant to the terms
hereof.



       NOW, THEREFORE

, in consideration of the mutual obligations and covenants hereafter set forth,
Paradigm, XFM and the Escrow Agent hereby covenant and agree as follows:



1.     Designation of Escrow Agent.

       Paradigm and XFM hereby designate and appoint the Escrow Agent as escrow
agent to serve in accordance with the terms of this Escrow Agreement during the
Escrow Period. The Escrow Agent hereby accepts such appointment and agrees to
perform the duties set forth herein.

2.     Delivery of Escrow Shares to Escrow.

       The parties hereby acknowledge and agree that, on the Closing Date,
Paradigm shall deliver to the Escrow Agent a certificate representing 6,179,193
shares of XML Common Stock (the "Escrow Shares").

       The parties acknowledge and agree that the number of shares issuable to
Paradigm upon consummation of the merger described in the Merger Agreement shall
be reduced by the number of Escrow Shares delivered to the Escrow Agent pursuant
to this Escrow Agreement.

       The Escrow Shares shall be held in escrow and distributed in accordance
with the terms and provisions of this Escrow Agreement.

3.     Effect of Escrow.

       Notwithstanding the delivery of the Escrow Shares to the Escrow Agent in
accordance with Section 2 of this Escrow Agreement, Paradigm and XFM agree that
the merger and the other transactions provided for or contemplated in the Merger
Agreement shall be deemed closed and consummated for all purposes, subject only
to the conditions subsequent contained in Section 4.1 of the Merger Agreement
and the requirements of paragraph 5(b) of this Escrow Agreement.

4.     Title to Escrow Shares and XFM Stock

       (a)       The Escrow Agent shall have no discretion whatsoever with
respect to the management, disposition or investment of the Escrow Shares and is
not be a trustee or fiduciary to XFM or Paradigm. The Escrow Agent shall hold
the Escrow Shares in accordance with this Agreement.

       (b)       Until such time as this Escrow terminates in accordance with
the provisions of this Escrow Agreement, the Escrow Shares shall be and remain
the exclusive property of Paradigm and Paradigm shall possess and exercise all
rights of beneficial ownership with respect to such shares including, without
limitation, the right to vote such shares on all matters presented to the
shareholders of XML and the right to participate in any and all dividends and
distributions declared and paid by XML with respect to the Shares. The delivery
of the Escrow Shares pursuant to the terms of this Agreement to the Escrow Agent
shall in no way be deemed or construed to be a transfer by Paradigm of any
right, title or interest in and to the Escrow Shares to any other party, except
to the extent provided for and subject to the terms and conditions of this
Agreement. Notwithstanding the foregoing, until the Escrow Shares are
distributed and released from escrow or this Escrow Agreement is otherwise
terminated in accordance with its terms, Paradigm may not sell, transfer, assign
or encumber the Escrow Shares

5.     Release of Escrow Shares and Termination of Escrow.

       (a)       The Escrow Agent shall disburse Escrow Shares in accordance
with the joint written instructions of XFM and Paradigm given at any time.
Without limiting the generality of the foregoing, XFM and Paradigm may deliver a
joint written instruction (reasonably satisfactory to the Escrow Agent)
directing the Escrow Agent to make one or more deliveries of the Escrow Shares.

       (b)       In the event that XFM or any of its permitted assigns under the
Indemnity Agreement, and their respective officers, directors, employees,
owners, shareholders, agents or permitted successors-in-interest (collectively,
the "XFM Indemnified Parties") shall have incurred a claim for indemnification
pursuant to the terms of the Indemnity Agreement, XFM shall give written notice
to Paradigm and the Escrow Agent of such claim for indemnification substantially
in the form attached hereto as Exhibit A (the "Notice of Indemnification"),
directing the release from escrow of the Escrow Shares.

              (i)       If Paradigm objects to the requested release from
escrow, Paradigm shall, within 14 days after the receipt of the Notice of
Indemnification, deliver to the Escrow Agent a notice of objection substantially
in the form attached hereto as Exhibit B (the Paradigm's Notice of Objection"),
together with proof that a copy thereof has been provided to XFM in accordance
with Section 15 hereof, which specifies the total amount of Escrow Shares that
Paradigm objects to releasing (the "Disputed Amount"). If the Escrow Agent
receives a Paradigm Notice of Objection within said 14 days, the Escrow Agent
shall release to XFM the amount of Escrow Shares requested by XFM in the Notice
of Indemnification. If the Escrow Agent does not receive Paradigm's Notice of
Objection within said 14 days, the Escrow Agent shall release and deliver to XFM
the amount of Escrow Shares requested in the Notice of Indemnification.

              (ii)       In the event that Paradigm files a Paradigm's Notice of
Objection in the manner and within the time period prescribed herein, the Escrow
Agent shall retain the subject portion of the Escrow Shares, which portion may
include all the Escrow Shares, until otherwise directed by either (a) a joint
written instruction (reasonably satisfactory to the Escrow Agent) from XFM and
Paradigm or (b) a copy of a final and non-appealable arbitration award or
judgment.

       Upon termination of this Escrow Agreement in accordance with the
provisions of paragraph 12 below, the Escrow Agent shall disburse any and all
Escrow Shares remaining in escrow on the termination date by delivering such
Escrow Shares to Paradigm.

6.       Escrow Period.

       The term of this Agreement shall commence on the Effective Date and
terminate as described in paragraph 12 herein. Notwithstanding the foregoing
sentence, the term of this Agreement shall expire twelve (12) months after the
Effective Date. The period during which this Escrow Agreement shall be effective
is herein referred to as the "Escrow Period."

7.       Escrow Agent.

       The duties and responsibilities of the Escrow Agent shall be limited to
those expressly set forth in this Agreement. No implied duties of the Escrow
Agent shall be read into this Agreement and the Escrow Agent shall not be
subject to, or obliged to recognize any other agreement between, or direction or
instruction of, any or all the parties hereto even though reference thereto may
be made herein.

       (a)       In the event all or any part of the Escrow Shares shall be
attached, garnished or levied upon pursuant to any court order, or the delivery
thereof shall be stayed or enjoined by a court order, or any other order,
judgment or decree shall be made or entered by any court affecting the Escrow
Shares, or any part thereof, or any act of the Escrow Agent, the Escrow Agent is
hereby expressly authorized to obey and comply with all final writs, orders,
judgments or decrees so entered or issued by any court; and, if the Escrow Agent
obeys or complies with such writ, order, judgment or decree, it shall not be
liable to Paradigm or XFM or to any other person by reason of such compliance.

       (b)       The Escrow Agent shall not be liable to anyone for any damages,
losses or expenses incurred as a result of any act or omission of the Escrow
Agent. The Escrow Agent shall not incur any such liability with respect to (i)
any action taken or omitted in good faith upon the advice of counsel for the
Escrow Agent given with respect to any question relating to the duties and
responsibilities of the Escrow Agent under this Agreement or (ii) any action
taken or omitted in reliance upon any instrument, including any written notice
or instruction provided for herein, not only as to its due execution by an
authorized person as to the validity and effectiveness of such instrument, but
also as to the truth and accuracy of any information contained therein that the
Escrow Agent shall in good faith believe to be genuine, to have been signed by a
proper person or persons and to conform to the provisions of this Agreement.

       (c)       The Escrow Agent shall not be responsible for the sufficiency
or accuracy, or the form, execution, validity or genuineness, of documents
received hereunder, or for any description therein, nor shall it be responsible
or liable in any respect on account of the identity, authority or rights of any
person executing or delivering or purporting to execute or deliver any such
document or this Agreement, or on account of or by reason of forgeries, false
representations, or the exercise of its discretion in any particular manner, nor
shall the Escrow Agent be liable for any mistake of fact or of law or any error
of judgment, or for any act or omission, except as a result of its gross
negligence or willful malfeasance. The Escrow Agent is not authorized and shall
not disclose the name, address, or security positions of the parties or the
securities held hereunder in response to requests concerning shareholder
communications under Section 14 of the Exchange Act, the rules and regulations
thereunder, and any similar statute, regulation, or rule in effect from time to
time. Under no circumstances shall the Escrow Agent be liable for any general or
consequential damages or damages caused, in whole or in part, by the action or
inaction of Paradigm or XFM or any of their respective agents or employees. The
Escrow Agent shall not be liable for any damage, loss, liability, or delay
caused by accidents, strikes, fire, flood, war, riot, equipment breakdown,
electrical or mechanical failure, acts of God or any cause which is reasonably
unavoidable or beyond its reasonable control.

       (d)       The Escrow Agent may consult with legal counsel of its own
choosing and shall be fully protected in acting or refraining from acting in
good faith and in accordance with the opinion of such counsel.

       (e)       In the event of a dispute between the parties hereto sufficient
in the discretion of the Escrow Agent to justify its doing so, the Escrow Agent
shall be entitled to tender the Escrow Shares into the registry or custody of
any court of competent jurisdiction, to initiate such legal proceedings as it
deems appropriate, and thereupon to be discharged from all further duties and
liabilities under this Agreement. Any such legal action may be brought in any
such court as the Escrow Agent shall determine to have jurisdiction over the
Escrow Shares. The filing of any such legal proceedings shall not deprive the
Escrow Agent of its compensation hereunder earned prior to such filing.

       (f)       The Escrow Agent shall be under no duty to take any legal
action in connection with this Agreement or towards its enforcement, or to
appear in, prosecute or defend any action or legal proceeding that would result
in or might cause it to incur any costs, expenses, losses or liability, unless
and until it shall be indemnified with respect thereto in accordance with
Section 8 of this Agreement.

       (g)       Any other controversy or claim arising out of or relating to
this Agreement, or the breach of the same, shall be settled through consultation
and negotiation in good faith and a spirit of mutual cooperation. However, if
those attempts fail, each of the parties agrees that any dispute or controversy
arising out of or in connection with this Agreement or any alleged breach hereof
shall be settled by arbitration in Chicago, Illinois, pursuant to the Commercial
Arbitration Rules of the AAA. If Paradigm and XFM cannot jointly select a single
arbitrator to determine the matter, one arbitrator shall be chosen by each of
Paradigm and XFM (or, if a party fails to make a choice, by the AAA on behalf of
such party) and the two arbitrators so chosen will select a third (or, if they
fail to make a choice, by the AAA). The decision of the single arbitrator
jointly selected by Paradigm and XFM, or, if three arbitrators are selected, the
decision of any two of them will be final and binding upon the parties and the
judgment of a court of competent jurisdiction may be entered thereon. The
arbitrator or arbitrators shall award the costs and expenses of the arbitration,
including reasonable attorneys' fees, disbursements, arbitration expenses,
arbitrators' fees and the administrative fee of the AAA, to the prevailing party
as shall be determined by the arbitrator or arbitrators.

8.       The Escrow Agent's Fees.

       All fees and expenses of the Escrow Agent shall be as set forth on
Exhibit A attached hereto and incorporated herein and shall be paid by Paradigm.

9.       Indemnification of the Escrow Agent.

       XFM and Paradigm each agrees, jointly and severally, to indemnify the
Escrow Agent and hold it harmless against any losses, claims, damages,
liabilities and/or expenses, including reasonable costs of investigation and
fees and expenses of independent counsel and disbursements (collectively, the
"Escrow Agent Losses") which may be imposed upon the Escrow Agent or incurred by
it in connection with the performance of its duties hereunder, including any
litigation arising from this Escrow Agreement or involving its subject matter,
except for Escrow Agent Losses incurred by the Escrow Agent resulting from its
own gross negligence or willful misconduct. In so agreeing to indemnify and hold
harmless the Escrow Agent, as among themselves, Paradigm on the one hand, and
XFM on the other, intend hereby to share equally (50% to Paradigm and 50% to
XFM) all amounts required to be paid pursuant to this Section 9. This
indemnification shall survive the termination or the resignation or removal of
the Escrow Agent.

10.       Resignation of the Escrow Agent.

       It is understood that the Escrow Agent reserves the right to resign as
Escrow Agent at any time by giving written notice of its resignation, specifying
the effective date thereof, to Paradigm and XFM. Within thirty (30) days after
receiving the aforesaid notice, Paradigm and XFM shall appoint a successor
Escrow Agent to which the Escrow Agent may distribute the property then held
hereunder, less its fees, costs and expenses (including counsel fees and
expenses) which may remain unpaid at that time. If a successor Escrow Agent has
not been appointed and has not accepted such appointment by the end of such
thirty (30) day period, the Escrow Agent may apply to a court of competent
jurisdiction for the appointment of a successor Escrow Agent and the fees, costs
and expenses (including reasonable counsel fees and expenses) which it incurs in
connection with such a proceeding shall be paid by Paradigm.

11.       Amendment.

       This Escrow Agreement may be amended by and upon written notice to the
Escrow Agent at any time given jointly by Paradigm and XFM, but the duties or
powers or responsibilities of the Escrow Agent may not be increased without its
consent. However, any successor to the business of Escrow Agent whether by
reorganization or otherwise, will act with like effect as though originally
named.

12.       Termination.

       This Escrow Agreement may be terminated at any time upon ten (10)
calendar days' notice by an instrument executed by XFM and Paradigm and
delivered to the Escrow Agent. This Escrow Agreement shall thereupon terminate
on the date specified in such notice or, if no date is specified, on the tenth
business day following receipt thereof by the Escrow Agent. Such notice shall
specify the disposition by the Escrow Agent of the Escrow Shares. This Escrow
Agreement shall also terminate on the date that the Escrow Shares have been
released according to the terms hereof, or upon termination of the Indemnity
Agreement, whichever occurs first.

13.       Certain Corporate Matters.

       Paradigm hereby appoints the following persons to serve as authorized
signatories of Paradigm hereunder and to give any instruction contemplated
hereby. The signature set forth opposite each person's name is his genuine
signature.

Name

Signature

 

Mark Haugejorde

_______________________________

 

Each of Paradigm and XFM may add additional authorized signatories, or revoke
the authority of the above signatories, by notice to the other and to the Escrow
Agent

14.       Miscellaneous.

       (a)       This Escrow Agreement is binding upon, and shall inure to the
benefit of, and be enforceable by the respective beneficiaries, representatives,
successors and assigns of the parties hereto.

       (b)       Other than the Merger Agreement, this Escrow Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof. Nothing herein shall limit or affect the rights of the parties under the
Merger Agreement.

       (c)       THIS ESCROW AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

       (d)       This Escrow Agreement, and any of the notices issued pursuant
hereto, may be executed simultaneously in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

       (e)       Article headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Escrow Agreement.

15.       Notices.

       All notices provided for hereunder shall be in writing and shall be
deemed to be given: (a) when delivered to the individual, or to an officer of
the company, to which the notice is directed; or (b) three days after the same
has been deposited in the United States mail sent Certified or Registered mail
with Return Receipt Requested, postage prepaid and addressed as provided in this
paragraph; or (c) when delivered by an overnight delivery service (including
Federal Express or United States Express Mail) with receipt acknowledged and
with all charges prepaid by the sender addressed as provided in this paragraph.
Notices shall be directed as follows:

       if to XFM:

       XFormity, Inc.
       14333 Proton Drive
       Dallas, Texas 75244
       Attention: Mark Haugejorde, President

       With copy to:
       Matt Hutchins, Esq.
       Andrews Kurth, LLP
       1717 Main Street
       Suite 3700
       Dallas, Texas 75201
       Fax: (214) 659-4401

       if to Paradigm:

       Paradigm Group II, LLC
       3000 Dundee Road
       Suite 105
       Northbrook, Illinois 60062
       Attention: Sheldon Drobny, President

       if to the Escrow Agent:

       Clifford L. Neuman, P.C.
       1507 Pine Street
       Boulder, Colorado 80303

       If the date on which any action, calculation or notice required or
permitted to be taken, made or given hereunder is other than a business day,
then such action, calculation or notice, as the case may be, may be taken, made
or given on the next succeeding business day.

(Signature Page to Follow)

       IN WITNESS WHEREOF

, this Escrow Agreement has been duly executed and delivered by Paradigm and the
duly authorized officers of XFM, and the Escrow Agent, on the date first above
written.



PARADIGM GROUP II, LLC and
PARADIGM MILLENNIUM FUND, L.P.

 

By: /s/ Sheldon Drobny                          
Printed Name: Sheldon Drobny
Title: Managing Member

 

XFORMITY, INC.

 

By: /s/ Mark Haugejorde                   
Name: Mark Haugjorde
Title: President

 

ESCROW AGENT:

 

By: /s/ Clifford L. Neuman               
Clifford L. Neuman, P.C., Escrow Agent

 

EXHIBIT A

[DATE]

[NAME OF ESCROW AGENT]

Attention:_____________

Dear__________________:

This Notice is being delivered to you pursuant to paragraph 4(b)(i) of the
Escrow Agreement (the "Escrow Agreement") dated as of ___________, 2004 among
the undersigned, Seller and _________________________________, as Escrow Agent
(the "Escrow Agent"). Capitalized terms used herein shall have the meaning
assigned to them in the Escrow Agreement unless otherwise defined herein.

Please be advised that the undersigned is entitled to $_______________ of
indemnification payments pursuant to paragraph 5(b) of the Escrow Agreement as a
result of [SPECIFIC OCCURRENCE WHICH HAS RESULTED IN REQUIREMENT OF
INDEMNIFICATION.] Accordingly, the undersigned hereby authorizes and directs you
to disburse Escrow Shares having a Market Value of $______________ to the
undersigned in accordance with the terms of the Escrow Agreement unless you
receive a contrary notice from Seller pursuant to Section 5(b) of the Escrow
Agreement.

                                                          Sincerely,

                                                  
       [__________________________________]
                                                  
       By___________________________________
                                                                   Name:
                                                                   Title:

EXHIBIT B

[DATE]

[NAME OF ESCROW AGENT]

Attention:________________

Dear:_____________________

This Notice is being delivered to you pursuant to paragraph 5(b) of the Escrow
Agreement (the "Escrow Agreement") dated as of ____________, 2004 by and among
the undersigned, Buyer and _______________________________, as Escrow Agent (the
"Escrow Agent"). Capitalized terms used herein shall have the meaning assigned
to them in the Escrow Agreement unless otherwise defined herein.

Please be advised that the undersigned disputes the Notice of Indemnification
dated ___________________, a copy of which was received by the undersigned on
______________. The total Disputed Amount is $__________________.

Accordingly, the undersigned direct the Escrow Agent to continue to hold the
Disputed Amount, subject to the terms and provisions of the Escrow Agreement.
The undersigned authorizes the release to Buyer of the amount requested in the
Notice of Indemnification other than the Disputed Amount in accordance with
paragraph 5(b) of the Escrow Agreement.

                                                                 Sincerely,
                                                  
              [__________________________________]
                                                  
              By___________________________________
                                                                        Name:
                                                                        Title: